Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

The following is the examiners reasons for allowance:

In addition to the remarks filed 02/23/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 15 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of identifying, by a computer, characteristics of a query; mapping, by the computer, the characteristics of the query to base elements of the knowledge graph in the artificial intelligence chatbot; generating, by the computer, a set of query paths in the knowledge graph based on the mapping of the characteristics of the query to the base elements of the knowledge graph; validating, by the computer, one or more query paths in the set of query paths in the knowledge graph based on a respective score of each query path; and generating, by the computer, a query result corresponding to the query based on the validated 
At best the prior arts of record, specifically, Elliott (US 20200074999 A1 hereinafter Elliott) teaches reading text strings from a query and mapping that to nodes of a graph via natural language processing (see ¶50, ¶56-57). Elliott further teaches generating answers based on rankings (see ¶120). Sapoznik et al. (US 20190311375 A1 hereinafter Sapoznik) teaches scoring different paths across a graph identified from a query (see Fig. 8 and ¶80-81)
Newly cited art Arroyo et al. (US 20130262361 A1) teaches processing natural language queries using multiple terms via relationship techniques  (see Fig. 8 and ¶70) Kraus et al. (US 20170154108 A1) teaches mapping query entities to nodes within an ontology (see ¶115)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15 and 20 as a whole.
Thus, claims 1, 15 and 20 are allowed over the prior art of record.
Claims 2-5, 7-8, 11-14 and 16-24are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 02/23/2022. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143